UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6466


LAUREN MOE MORRIS,

                Petitioner - Appellant,

          v.

GREGORY   KNOWLIN,    Warden    of   Turbeville      Correctional
Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:09-cv-01273-MBS)


Submitted:   October 14, 2010             Decided:   October 21, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lauren Moe Morris, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lauren Moe Morris seeks to appeal the district court’s

order    accepting          the     magistrate          judge’s       recommendation           and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                        The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                      28 U.S.C. § 2253(c)(1) (2006).

A    certificate       of     appealability            will     not     issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief   on    the    merits,       a    prisoner          satisfies    this      standard      by

demonstrating        that     reasonable             jurists    would       find       that    the

district      court’s       assessment       of       the    constitutional           claims    is

debatable     or     wrong.         Slack    v.       McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,          and    that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at   484-85.         We     have    independently            reviewed       the    record      and

conclude      that    Morris        has     not       made     the    requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3